USCA11 Case: 20-13129     Date Filed: 01/05/2022       Page: 1 of 13




                                                        [PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                  ____________________

                         No. 20-13129
                  ____________________

RAINEY MUOKA MUTUA,
                                                         Petitioner,
versus
U.S. ATTORNEY GENERAL,


                                                       Respondent.


                  ____________________

            Petition for Review of a Decision of the
                 Board of Immigration Appeals
                   Agency No. A214-236-103
                   ____________________
USCA11 Case: 20-13129          Date Filed: 01/05/2022      Page: 2 of 13




20-13129                 Opinion of the Court                           2

Before WILSON, LAGOA, Circuit Judges, and MARTINEZ,* District
Judge.
MARTINEZ, District Judge:
       Petitioner Rainey Muoka Mutua, a native and citizen of
Kenya, seeks review of the final order issued by the Board of Immi-
gration Appeals (“BIA”) affirming the Immigration Judge’s (“IJ”)
discretionary denial of Mutua’s application for adjustment of sta-
tus. In his petition, Mutua argues that the IJ erred by holding him
to an improperly high burden of proof when considering whether
he was entitled to a favorable exercise of discretion. Mutua also
argues that the BIA erred by applying the wrong standard of review
to the IJ’s determination, and that it misinterpreted its own regula-
tions on administrative notice. Lastly, he argues that the BIA erred
by not referring his appeal to a three-member panel because his
case involved complex, novel, or unusual issues of law.
        The government, in turn, contends that we lack jurisdiction
over Mutua’s issues challenging the burden of proof applied by the
IJ and standard of review applied by the BIA, and we should dismiss
his petition in that respect. As to the other issues regarding admin-
istrative notice and referral to a three-member panel, the govern-
ment asserts that the BIA did not abuse its discretion and urges us
to deny Mutua’s petition. After reviewing the record and reading



*Honorable Jose E. Martinez, United States District Judge for the Southern
District of Florida, sitting by designation.
USCA11 Case: 20-13129        Date Filed: 01/05/2022    Page: 3 of 13




20-13129               Opinion of the Court                        3

the parties’ briefs, we agree with the government and dismiss in
part and deny in part Mutua’s petition for review.
                            I.     Background
        Mutua, a native and citizen of Kenya, was admitted into the
United States as a non-immigrant temporary visitor for business.
He was authorized to remain in the country for about three
months but did not depart in January 2006 as his visa required. In
2008, Mutua married a United States citizen. About eight years
later, Mutua applied for an adjustment status. Nearly one year
later, the Department of Homeland Security (“DHS”) denied Mu-
tua’s application because he had criminal charges pending against
him. In January 2018, Mutua re-submitted his adjustment applica-
tion, but DHS denied it again for the same reasons.
        The pending criminal charges arise from an alleged sexual
assault that occurred in August 2013, while Mutua and several fam-
ily members vacationed in South Carolina. After the vacation, Mu-
tua’s sister-in-law filed a report with the police stating that Mutua
had sexually assaulted her eleven-year-old daughter. In response
to the report, the police opened an investigation and arrested Mu-
tua in September 2015, charging him with engaging in criminal sex-
ual conduct with a child in the second degree. See S.C. Code Ann.
§ 16-2-655(B)(1). The case proceeded to trial and resulted in a hung
jury. The state dismissed the charge against Mutua because the
victim and her family did not want to endure another trial. When
the jury trial concluded in October 2019, the state transferred cus-
tody of Mutua to DHS. DHS issued Mutua a notice to appear,
USCA11 Case: 20-13129        Date Filed: 01/05/2022     Page: 4 of 13




20-13129               Opinion of the Court                         4

charging him as removable under INA § 237(a)(1)(B), 8 U.S.C. §
1227(a)(1)(B). Through counsel, Mutua conceded removability as
charged and stated that he would apply for adjustment of status
based on his marriage to a U.S. citizen.
        At the merits hearing on Mutua’s entitlement to adjustment
of status, Mutua testified that he entered the United States with a
business visa in 2005 but never left; married a U.S. citizen; fabri-
cated trailers for a living; lived with his mother, wife, mother-in-
law, and grandmother-in-law; and helped care for his in-laws. He
testified that he had never been convicted of a crime, but that he
had been arrested once for allegedly sexually abusing his niece. He
testified to the facts and circumstances surrounding the crime he
was accused of committing and denied any wrongdoing. Mutua’s
wife testified, stating that Mutua was a good and caring husband,
and she did not believe he committed the alleged crime. His
mother-in-law also testified, agreeing with her daughter about Mu-
tua’s character.
        The IJ issued a decision recognizing that Mutua was statuto-
rily eligible for adjustment of status but denying his application be-
cause Mutua did not merit a favorable exercise of the IJ’s discretion.
Without the benefit of a trial transcript, the IJ detailed the alleged
assault based on the information provided by DHS. The IJ con-
cluded that, based on the evidence, there was reason to believe that
Mutua committed the offense. In addition, the IJ determined that
Mutua had abused this country’s hospitality by remaining longer
than his non-immigrant visa authorized, and there was no evidence
USCA11 Case: 20-13129        Date Filed: 01/05/2022     Page: 5 of 13




20-13129               Opinion of the Court                         5

that he would be unable to work and provide for his family if re-
moved to Kenya. Thus, while Mutua was statutorily eligible for
adjustment of status, the IJ exercised its discretion and denied his
application.
        Mutua administratively appealed to the BIA. A single-mem-
ber panel of the BIA dismissed Mutua’s appeal and denied his mo-
tion to remand. The BIA stated that it reviewed de novo questions
of law and the IJ’s discretion and judgment. It then determined
that, even if the government had implicitly conceded that Mutua
did not engage in criminal conduct by accepting Mutua’s statutory
eligibility for adjustment of status, the IJ still had the independent
obligation to inquire into Mutua’s conduct to assess whether he
merited a discretionary adjustment of status, and in doing so, the IJ
was not bound by the government’s concessions.
        The BIA was not persuaded by Mutua’s argument that the
IJ improperly held him to a “clear and convincing” burden of proof,
rather than to a “preponderance of the evidence” burden. The BIA
also did not agree with Mutua that the IJ denied his application be-
cause there was probable cause to believe that he committed the
assault—a lower standard of proof than “preponderance of the ev-
idence.” The BIA concluded that the IJ’s use of the word “convinc-
ingly” did not impose a requirement on Mutua to prove his lack of
criminal activity by a “clear and convincing” standard. Rather, the
term “convincingly,” as interpreted by the BIA in the context of the
IJ’s decision, simply noted Mutua’s burden to prove with credible
and persuasive evidence that he merited relief.
USCA11 Case: 20-13129       Date Filed: 01/05/2022    Page: 6 of 13




20-13129               Opinion of the Court                       6

        The BIA then balanced the factors relevant to Mutua’s appli-
cation and determined that the adverse factors outweighed the fa-
vorable ones. After noting the positive factors, it determined that
Mutua’s violation of his immigration status by overstaying his visa
and arrest for the sexual assault charge were adverse factors. The
BIA recognized that the IJ found the police and medical reports re-
liable and persuasive as to the key facts forming the basis for Mu-
tua’s actual conduct in connection with the child sexual abuse com-
plaint. Those records all either supported or could not rule out the
conclusion that Mutua sexually abused his niece. The BIA specifi-
cally noted that there was sufficient evidence in the police reports
to show probable cause that the child molestation occurred, and
because there was conflicting evidence on whether Mutua engaged
in the criminal misconduct, the IJ’s findings as to Mutua’s actual
conduct were a permissible view of the evidence.
       In sum, the BIA acknowledged that there was no conclusive
evidence that Mutua committed a sexual assault on a minor, but
the existing evidence coupled with the severity of the crime alleged
was sufficient to conclude that Mutua did not merit adjustment of
status as a matter of discretion. Upon this conclusion, the BIA
stated that given the conflicting evidence over whether Mutua
committed the crime, the IJ did not commit “clear error” with re-
gard to Mutua’s actual conduct.
       The BIA also declined to take administrative notice of Mu-
tua’s criminal trial transcript. The BIA reasoned that while the
transcript appeared to be an official document, because the BIA
USCA11 Case: 20-13129         Date Filed: 01/05/2022     Page: 7 of 13




20-13129                Opinion of the Court                         7

was prohibited from reviewing it to weigh evidence and make a
factual finding that Mutua did not commit the crime, administra-
tive notice was not appropriate.
                        II.      Standard of Review
       We review only the BIA’s decision, unless it expressly
adopted the IJ’s opinion or agreed with the IJ’s reasoning. Perez-
Zenteno v. U.S. Att’y Gen., 913 F.3d 1301, 1306 (11th Cir. 2019).
To the extent the BIA adopts the IJ’s decision, we review the IJ’s
decision as if it were the BIA’s decision. Id. We review our own
subject-matter jurisdiction de novo. Juene v. U.S. Att’y Gen., 810
F.3d 792, 799 (11th Cir. 2016).
                              III.   Discussion
              A. The Court Lacks Jurisdiction Over the BIA’s Dis-
                 cretionary Judgment
       Generally, the Immigration and Nationality Act (“INA”) §
242, contained in 8 U.S.C. § 1252, prevents us from exercising juris-
diction over a BIA’s discretionary judgment regarding adjustment
of status. INA § 242(a)(2)(B), 8 U.S.C. § 1252(a)(2)(B). Although
we may review de novo constitutional questions and questions of
law, the INA’s jurisdictional bar prohibits our review of an exclu-
sively “discretionary decision” and of “any judgment relating to
[the alien’s] request for relief, except to the extent that he raises a
constitutional claim or a question of law.” INA § 242(a)(2)(D), 8
U.S.C. § 1252(a)(2)(D); Patel v. U.S. Att’y Gen., 971 F.3d 1258, 1272
(11th Cir. 2020) (en banc), cert. granted, 141 S. Ct. 2850 (June 28,
USCA11 Case: 20-13129        Date Filed: 01/05/2022      Page: 8 of 13




20-13129                Opinion of the Court                         8

2021) (No. 20-979); Juene, 810 F.3d at 799. A question of law in-
cludes whether the BIA applied the wrong legal standard. See
Jeune, 810 F.3d at 799.
       We have jurisdiction over genuine, colorable constitutional
or legal claims, but a “party may not dress up a claim with legal or
constitutional clothing to invoke our jurisdiction.” Patel, 971 F.3d
at 1272. “A colorable claim need not involve a substantial viola-
tion, but the claim must have some possibility validity.” Id. at 1275
(internal quotation marks omitted). An argument couched as a le-
gal question that essentially challenges the agency’s weighing of
evidence is a “garden-variety abuse of discretion argument” that
does not state a legal or constitutional claim. Fynn v. U.S. Att’y
Gen., 752 F.3d 1250, 1252–53 (per curiam) (11th Cir. 2014) (internal
quotation marks omitted); see also Patel, 971 F.3d at 1280 (“[T]he
BIA’s factfinding, factor-balancing, and exercise of discretion nor-
mally do not involve legal or constitutional questions, so we lack
jurisdiction to review them.” (internal quotation marks omitted)).
       The Attorney General has discretion to grant an adjustment
of status to an alien who was “inspected and admitted or paroled
into the United States . . . if (1) the alien makes an application for
such adjustment, (2) the alien is eligible to receive an immigrant
visa and is admissible to the United States for permanent residence,
and (3) an immigrant visa is immediately available to him at the
time his application is filed.” INA § 245(a), 8 U.S.C. § 1255(a). The
burden is on the alien to establish that he warrants relief as a matter
of discretion. INA § 240(c)(4)(A)(ii), 8 U.S.C. § 1229a(c)(4)(A)(ii).
USCA11 Case: 20-13129        Date Filed: 01/05/2022     Page: 9 of 13




20-13129               Opinion of the Court                         9

        Even when an alien is statutorily eligible for an adjustment
of status, the IJ “can still decide—for any number of reasons—that
a favorable exercise of discretion is not warranted.” Patel, 971 F.3d
at 1267. The BIA reviews an IJ’s discretionary decision de novo.
Id. at 1269. To make a discretionary determination, the IJ should
balance the alien’s positive and negative factors and it can accord
more weight to certain factors over others. See Matter of C-V-T-
22 I. & N. Dec. 7, 11 (BIA 1998). When evaluating the existence of
adverse factors, it is “appropriate to consider evidence of unfavor-
able conduct, including criminal conduct which has not culminated
in a final conviction.” Matter of Thomas, 21 I. & N. Dec. 20, 23
(BIA 1995).
       Mutua argues on appeal that the IJ improperly applied a
“clear and convincing evidence,” instead of “preponderance of the
evidence,” burden of proof. He also contends that the BIA improp-
erly reviewed the IJ decision for “clear error,” instead of de novo.
We lack jurisdiction to consider these issues. Although Mutua
couches his challenges as legal questions, he is, essentially, attack-
ing the weight the IJ and BIA accorded to his criminal charge and
the allegations surrounding it.
       Mutua’s argument that the IJ held him to an improperly high
burden of proof does not constitute a colorable claim because the
IJ required him to establish that he merited an exercise of discre-
tion, not that he had to prove there was no probable cause to sup-
port the criminal charge. Moreover, the IJ was not precluded from
considering Mutua’s criminal conduct in its analysis even though
USCA11 Case: 20-13129       Date Filed: 01/05/2022     Page: 10 of 13




20-13129               Opinion of the Court                        10

Mutua was not convicted of the crime charged. See Matter of
Thomas, 21 I. & N. Dec. at 23. With respect to Mutua’s argument
that the IJ failed to apply a “preponderance of the evidence” burden
of proof when determining whether Mutua was entitled to a favor-
able exercise of discretion, we are not aware of any caselaw, and
Mutua did not identify any, to support the proposition that this is
the correct burden. Indeed, our precedent establishes that Mutua’s
burden is to establish that the balance of equities weighed towards
a favorable exercise of discretion. Both the IJ and the BIA analyzed
whether Mutua satisfied this burden.
        Similarly, Mutua’s argument that the BIA employed a clear
error, rather than a de novo, standard of review lacks possible va-
lidity because the BIA stated that it had reviewed whether the IJ
properly denied his application for adjustment of status de novo
and then determined that the adverse factors outweighed the posi-
tive ones such that Mutua did not merit a favorable exercise of dis-
cretion. The BIA properly applied clear error review in discussing
the IJ’s finding that there was reason to believe Mutua committed
the crime. This was a factual finding as the IJ heard conflicting ev-
idence on this issue and ultimately found one side more credible.
See 8 C.F.R. § 1003.1(d)(3)(i) (“Facts determined by the [IJ], includ-
ing findings as to the credibility of testimony, shall be reviewed
only to determine whether the findings of the [IJ] are clearly erro-
neous.”). In sum, Mutua’s arguments go to the discretionary de-
termination regarding adjustment of status and are not constitu-
tional claims or questions of law. Accordingly, we dismiss Mutua’s
USCA11 Case: 20-13129           Date Filed: 01/05/2022         Page: 11 of 13




20-13129                   Opinion of the Court                              11

petition concerning his challenges to the burden of proof and stand-
ard of review issues.
               B. The BIA did not Misinterpret Regulations When
                  it Declined to Take Administrative Notice of The
                  Criminal Trial Transcript
       Mutua argues that the BIA misinterpreted its own regula-
tions in denying his request to take administrative notice of the
transcript of his criminal trial as an “official document.” See 8
C.F.R. § 1003.1(d)(3)(iv) (2020). 1 He contends that the BIA erred in
declining to engage in factfinding as to whether he committed the
crime of which he was accused because the BIA was expressly au-
thorized to do so. The government responds that the BIA properly
declined to take administrative notice of the trial transcript because
the transcript did not fall within one of the exceptions permitting
the BIA to take administrative notice of facts. See id.
       The regulation on aliens and nationality provides that,
“[e]xcept for taking administrative notice of commonly known
facts such as current events or the contents of official documents,
the Board will not engage in factfinding in the course of deciding


1 In 2021, the Department of Justice amended 8 C.F.R. § 1003.1. The Court
applies the 2020 version of the regulation because that was the law that existed
at the time the BIA rendered its decision. See Scheerer v. U.S. Att’y Gen., 513
F.3d 1244, 1252 (11th Cir. 2008) (“[A] statute or regulation has retroactive ef-
fect if [it] would impair the rights a party possessed when he acted, increase
[his] liability for past conduct, or impose new duties with respect to transac-
tions already completed” (citation omitted)).
USCA11 Case: 20-13129            Date Filed: 01/05/2022          Page: 12 of 13




20-13129                   Opinion of the Court                                12

appeals.” Id. The regulation does not define the term “official doc-
ument.”
       Here, we conclude that the BIA properly declined to take
administrative notice of Mutua’s criminal trial transcript because
the transcript contained facts that were reasonably subject to dis-
pute—as evidenced by the jury’s inability to return a verdict—and
the BIA was prohibited from making a factual finding in the first
instance as to whether Mutua committed the crime of which he
was accused. See Zhu v. U.S. Att’y Gen., 703 F.3d 1303, 1308 (11th
Cir. 2013) (“The regulation [8 C.F.R. § 1003.1(d)(3)] forbids the BIA
from independently engaging in fact-finding and requires it to ap-
ply a clear error standard to the IJ’s findings”). Accordingly, we
deny his petition as to this issue. 2
                C. The BIA did not Abuse its Discretion When it De-
                   clined to Refer Mutua’s Appeal to a Three-Mem-
                   ber Panel
       Mutua argues that the BIA was required to refer his appeal
to a three-member panel because his case involved a complex,
novel, or unusual issue of law. Questions of law are reviewed de
novo, with appropriate deference to the BIA’s reasonable interpre-
tation of the INA. Assa’ad v. U.S. Att’y Gen., 332 F.3d 1321, 1326


2 The BIA declined to remand Mutua’s adjustment of status proceedings to the

IJ for consideration of the criminal trial transcript. As Mutua did not raise this
issue in his opening brief, he waived it. See Little v. T-Mobile USA, Inc., 691
F.3d 1302, 1306 (11th Cir. 2012).
USCA11 Case: 20-13129       Date Filed: 01/05/2022    Page: 13 of 13




20-13129               Opinion of the Court                       13

(11th Cir. 2003). Under the regulations, a case “may” be assigned
for review by a three-member panel but only under certain, limited
circumstances. 8 C.F.R. § 1003.1(e)(6). Those circumstances in-
clude, among other things, the need to “resolve a complex, novel,
unusual, or recurring issue of law or fact.” Id. § 1003.1(e)(6)(vii).
But even under those circumstances, the decision to refer a case to
a three-member panel is discretionary. Id. § 1003.1(e)(6).
       Regardless of whether there was a need to resolve a com-
plex, novel, or unusual issue of law, the BIA was not required to
refer Mutua’s appeal to a three-member panel. Here, the BIA did
not abuse its discretion in declining to do so. We deny Mutua’s
petition as to this issue as well.
     PETITION DISMISSED IN PART AND DENIED IN
PART.